On Application for Rehearing.
PER CURIAM.
The chief 'complaint of plaintiff in his application for rehearing is based on our reversing the verdict of the jury which was based on questions of ‘fact, contending we erred as a matter of law in so doing. Of course, as has often been said, the verdict of a jury is entitled to great weight, and an appellate court is reluctant to disturb it. The same is to be said of a judgment of a trial judge. But it is 'also true that an appellate court of this state must pass on the facts of a civil action as well as the law applicable, and must set aside the verdict of a jury or judgment of a trial judge if manifest error has been committed. In this case, after a reconsideration of the evidence, for the reasons given in our opinion, we are firm in our conviction that a manifest error has been committed by the jury in rendering its verdict.
The plaintiff, in his application, has called to our attention the fact that this ■ suit was filed “in forma pauperis”, and that we erroneously dismissed his suit at his cost. Our decree is amended by striking out the phrase “at his cost”.
As thus amended, the application for rehearing is refused.